Citation Nr: 0428022	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than March 14, 2000, 
for the grant of service connection for ulnar neuropathy of 
the left arm with a compensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1950 to August 
1952 and from June to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

This case was previously before the Board in August 2003 at 
which time it was remanded for additional development.

In a statement dated in September 2000, the veteran 
complained of upper right back pain and cramping due to in-
service injuries.  To the extent that this statement raises a 
claim of entitlement to service connection for a back 
disorder, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA received a claim on November 29, 1956, of entitlement 
to service connection for a gunshot wound injury to the left 
arm and "all disabilities" of record.

2.  Notice of a rating decision granting service connection 
for a left arm wound was sent to an incorrect address in 
March 1957.

3.  The RO received the veteran's claim for an increased 
rating for a shrapnel wound injury involving Muscle Group V, 
on March 14, 2000.

4.  An August 2000 rating decision granted service connection 
and a separate compensable rating for left ulnar nerve 
neuropathy, secondary to a shrapnel wound, effective March 
14, 2000.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 29, 1956, 
but no earlier, for a grant of service connection for ulnar 
nerve neuropathy of the left arm have been met.  38 U.S.C.A. 
§§ 5101(a), 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(q), 3.155(a), 3.400 (2003).

2.  The criteria for an effective date prior to March 14, 
2000, for the assignment of a compensable rating for ulnar 
nerve neuropathy of the left arm have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5110; 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

In the Board's view, correspondence dated in November 2003 
substantially satisfies the notice requirements of the 
aforementioned laws and regulations.  In this regard, he was 
notified of the information and evidence not of record that 
is necessary to substantiate the claim including what 
information and evidence VA will seek to provide, and what 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103.  

While the VCAA notice was issued in the chronological manner 
contemplated by the Pelegrini Court, such an error does not 
necessarily result in prejudice to the appellant.  

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case and a supplemental statement of the case that notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Indeed, the 
veteran testified in June 2002 that he did not seek treatment 
from 1955 to 2000.  Based on the procedural history of this 
case, the Board concludes that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  

With regard to the duty to assist, the veteran indicated that 
he did not receive treatment.  Although there were no records 
to obtain, he was scheduled for a VA examination which was 
conducted in July 2000.  

In light of the foregoing, to the extent that VA may have 
failed to fulfill either the duty to notify and the duty to 
assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records show that the veteran is right-
handed.  

In January 1951, he was wounded in the left upper arm by 
enemy fire.  The wound was described as a superficial through 
and through wound in the middle of the left upper arm.  He 
had some hypoesthesia in the ulnar distribution of the left 
hand with slight muscular weakness of the fourth and fifth 
fingers.  The impression was slight ulnar nerve damage, 
probably due to edema only.  After one week, hypoesthesia in 
the ulnar distribution had disappeared entirely.  There are 
no further complaints or findings associated with nerve 
damage in the service medical records.

On November 29, 1956, the veteran initially filed a claim, in 
part, for a gunshot wound of the left arm and any other 
disabilities of record.  

The veteran underwent a VA examination in January 1957.  He 
complained of numbness in the pinky and ring fingers of the 
left hand.  Upon examination, the physician found no sensory 
or neurological changes in the left fifth and ring fingers.  
Sensation in these fingers was as "good as the sensation in 
all other fingers of the left hand."  Left hand grip was 
good.

A March 1957 rating decision only granted service connection 
for shrapnel wound scars, Muscle Group V.  The rating 
decision did not address entitlement to a neurological 
disorder due to the wound.  

Due to a typographical error, notice of the rating decision 
was sent to the wrong address.  

On March 14, 2000, the RO received a claim of service 
connection for several disorders as well as an increased 
rating for his service-connected shrapnel wound scar of the 
left arm.  

The veteran underwent a VA examination in July 2000.  He 
complained of intermittent numbness of the fourth and fifth 
fingers of the left hand over the years that ran down from 
the site of the original wound in service.  The symptoms 
progressed to the point where it was currently numb.  He had 
difficulty distinguishing between hot and cold.  On 
examination he showed decreased pinprick sensation, and 
trouble differentiating sharp from blunt.  The diagnosis was 
ulnar nerve neuropathy secondary to a shrapnel wound.

An August 2000 rating decision granted service connection for 
the ulnar nerve neuropathy of the left arm and awarded a 20 
percent rating, effective March 14, 2000.

The veteran testified during a travel board hearing in June 
2002.  He described the original injury in service and stated 
that the numbness had been the same since the moment the 
injury occurred.  He stated that the numbness had not caused 
any problems in performing his duties in service.  He did not 
seek any treatment between 1955 to 1957 or between 1957 and 
2000.

Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

For disability compensation and specifically, direct service 
connection, the effective date to be assigned will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis 
added).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim. 38 C.F.R. § 3.155(a).  When determining 
the effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

The veteran contends that he did not received notice of the 
March 1957 rating decision or of his right to appeal it.  
Furthermore, he asserts that had he been notified at that 
time, he would have appealed the decision since he was not 
awarded service connection for neuropathy.  

The veteran clearly addressed his complaints of numbness in 
the left fifth and ring fingers at the time of his January 
1957 examination even though no objective findings were shown 
at that time.  Since the veteran discussed the numbness 
during the examination, it is reasonable to construe that 
these complaints were part of his original claim.  Indeed, 
the veteran in November 1956 claimed entitlement to all 
disabilities of record. 

The March 1957 rating addressed the complaints, but the RO 
did not formally address entitlement to service connection 
for a neurological disorder.  

Although the veteran did not express disagreement with the 
rating decision until September 2000, the Board finds that 
his initiation of an appeal was timely.  A determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in 38 C.F.R. § 20.302 (West 2002).  
38 C.F.R. § 20.1103 (2003).  The Board finds that the veteran 
was not properly notified of the March 1957 determination 
since it was sent to an incorrect address.  As a result, the 
time period for filing a notice of disagreement did not begin 
to toll until proper notice was provided following an August 
2000 rating decision.

Since neurological complaints were noted in service and in 
January 1957, the effective date for the grant of service 
connection will be the date of receipt of the original claim 
on November 29, 1956.

The veteran also contends that the effective date for the 20 
percent rating should be retroactive to at least January 
1957, when he was examined by a VA physician.

The veteran's disability is rated based on the criteria found 
in Diagnostic Code 8516, the ulnar nerve.  Under this code, 
mild incomplete paralysis of the ulnar nerve of the minor arm 
is rated 10 percent disabling, and 20 percent where such 
paralysis is moderate in the minor arm.  The rating criteria 
for this diagnostic code is the same as it existed in 1956.

Notably, however, despite the veteran's complaints of 
numbness due to wound residuals, there was no objective 
evidence of a chronic neurological disorder prior to the 
March 14, 2000, the effective date for the 20 percent rating.  
Therefore, a noncompensable rating is assigned for the period 
from November 29, 1956, to March 13, 2000.

The Board is aware that the veteran asserted on several 
occasions that the January 1957 examination with regard to 
assessing neurological impairment was based on a handshake 
and, thus, was inadequate; however, no other clinical 
evidence exists upon which to base a rating, since the 
veteran never sought treatment.  The veteran himself is not 
competent to offer an opinion which requires medical 
training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, since the examination was conducted by a 
physician that examination is judged to be competent in the 
absence of competent medical evidence to the contrary.




ORDER

An effective date of November 29, 1996, but no earlier, for a 
grant of service connection for ulnar nerve neuropathy of the 
left arm is granted.

A compensable rating for ulnar nerve neuropathy of the left 
arm prior to March 14, 2000 is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



